Citation Nr: 1129601	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for residuals of a compression fracture at C-7.

2.  Entitlement to an initial schedular rating in excess of 30 percent for radiculopathy of the left upper extremity. 

3.  Entitlement to an initial schedular rating in excess of 20 percent for radiculopathy of the right upper extremity.

4.  Entitlement to a extra-schedular ratings for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  

This matter is on appeal from a September 2006 rating decision by the No. Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO). 
 
A hearing was held in August 2009, before the undersigned Veterans Law Judge.  A transcript of the testimony is in the claims file.  

This case was Remanded by the Board in November 2010 and is now ready for further disposition. 

As noted in the introduction to the November 2010 Remand, the Board observes that at the August 2009 hearing, the Veteran was represented by the Disabled American Veterans (DAV) even though no VA form 21-22 has been submitted appointing the DAV as representative.  Prior to the August 2009 hearing, the Veteran had been represented by the Military Order of the Purple Heart (MOPH).  In June 2010, the Board sent inquiries to the DAV, MOPH, and the Veteran regarding the status of the Veteran's current representative.  The MOPH subsequently withdrew its representation because the DAV represented the Veteran at the August 2009 hearing.  The Board indicated that it would delay its decision for 30 days, allowing an appropriate amount of time for responses to its inquiry.  Neither the DAV nor the Veteran have responded.  

The issues of entitlement to a extra-schedular ratings for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, objective evidence of forward flexion of the cervical spine was greater than 30 degrees; the Veteran's combined range of motion was greater than 170 degrees before pain; and, no incapacitating episodes were incurred.  

2.  Throughout the entire time on appeal, the Veteran has manifested moderate incomplete paralysis of the left upper extremity, but the disability has not been shown to be productive of severe incomplete paralysis.  

3.  Throughout the entire time on appeal, the Veteran has manifested mild incomplete paralysis of the right upper extremity, but the disability has not been shown to be productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for residuals of a compression fracture at C-7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).



2.  The criteria for an initial schedular rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8512 (2010).

3.  The criteria for an initial schedular rating in excess of 30 percent of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow up notice letter was sent in November 2008.  

Moreover, with respect to the Dingess requirements, the Veteran was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006. 

Based on the above, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of outpatient treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's VA treatment records, scheduled a specific examination regarding the issue at present, and he was afforded the opportunity to testify before the Board in August 2009.  

As noted, the Veteran was provided with VA examinations relating to his cervical spine and radiculopathy disabilities in August 2006 and December 2010.  Significantly, the November 2010 Board Remand ordered the December 2010 VA examination as a result of his assertion that his cervical spine disability had worsened.  The Board finds both the August 2006 and December 2010 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.


The Board acknowledges that at the August 2006 VA examination the Veteran reported that he experienced flare-ups but that he did not experience additional limitation of motion during flare-ups.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that his cervical spine disability underwent flare ups with extension of the cervical spine or lifting activities; however, there is no indication that flare ups occur on a set schedule.  His outpatient treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, both the August 2006 and December 2010 VA examinations included repetitive testing.  Importantly, the Veteran reported to the December 2010 VA examiner that he did not experience flare-ups, but rather chronic daily pain.  The Board finds that the August 2006 examination is more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the Veteran was afforded the opportunity to testify before the Board in August 2009.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  


Here, during the hearing, the undersigned enumerated the issues on appeal.  Transcript (T) page 2.  Further, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disability.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the undersigned questioned the Veteran with regard to all of his neck symptoms and ranges of motion, whether he had undergone physical therapy, and whether his disabilities had any effect on his activities of daily living including affect on hobbies and time lost from work.  T. pages 4-22.  The undersigned also held the record open for 60 days in order to allow the Veteran to submit an MRI report related to his claim. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Historically, the Veteran was granted service connection for his cervical spine disability in November 1977 and a 20 percent rating was assigned.  Then, in July 1988, his rating was decreased to a 10 percent rating.  The Veteran's disability has been rated under the rating code for Intervertebral Disc Syndrome (IVDS) since the claim was originally granted service connection in 1977.  

The present claim for an increased rating arose in June 2006.  The RO denied the claim in September 2006 and the Veteran appealed.  In January 2011, the RO granted separate compensable ratings for radiculopathy of the right and left upper extremities.  Both disabilities were observed to a component/manifestation of the Veteran's cervical spine disorder.  See Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

a. Cervical Spine

The Veteran's service-connected cervical spine disability has been rated by the RO under the provisions of Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS).  Under the provisions of this code, IVDS may be rated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Under the General Rating Formula for Disease and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

For the following reasons, the Board finds that an increased rating is not warranted. 

In August 2006, the Veteran underwent a VA examination.  At that time, the Veteran reported pain on a daily basis for which he took medication, tramadol.  He reported that he experienced flare-ups with extension of the cervical spine or lifting activities.  He denied additional weakness or restricted range of motion during flare-ups.  He reported that he was working at the time, as a custodian, and that during flare-ups, he would stop the offending activity for the rest of the day and treat the pain with analgesics.  He reported that he would resume regular activities the following day.  He also reported functional restrictions including loss of range of motion in all directions of the cervical spine.  He did not use a brace for his cervical spine.  He denied being placed on bedrest in the year prior to the examination but reported that he had five job changes in the previous year due to the fact that he could not do the work because of cervical spine related flares.  He also reported that he missed four months of work over the 12 months prior to the examination which averaged four days at a time per incident.  

On physical examination, the August 2006 VA examiner noted that the Veteran walked with a normal gait. The spinous processes of the cervical spine were aligned normally without spasm or tenderness.  He had forward flexion to 40 degrees, with pain onset at 40 degrees.  He had posterior flexion to 45 degrees before pain, left lateral flexion to 10 degrees before pain, right lateral flexion to 30 degrees before pain, left rotary flexion to 50 degrees before pain and right rotary flexion to 45 degrees with pain onset at 20 degrees.  There was no additional weakness, fatigability, discoordination, restricted range of motion, or functional impairment with repetitive stress testing against resistance involving the cervical spine.  The examiner also reviewed a July 2006 MRI report which revealed evidence of degenerative joint disease as well as degenerative disc disease of the cervical spine.  

At the December 2010 VA examination, the Veteran reported that when he extends his neck to look up, he experiences sharp shooting pain.  He also reported that he resigned from his job in 2009 because he could not do the lifting, pushing, and pulling required for his job as a housekeeper and had been threatened with being fired if he did not resign.  On physical examination, the examiner noted that the Veteran holds his neck in a semi-rigid position but walks otherwise with a normal gait and has normal posture.  Backward extension was limited to 20 degrees by pain and forward flexion was limited to 50 degrees by pain.  The Veteran could flex the cervical spine to the left to 25 degrees and he had flexion to the right, to 30 degrees before pain.  He could also rotate his neck 30 degrees to the left and 30 degrees to the right.  Deep tendon reflexes were one plus and equal.  After three repetitions of range of motion, there was no further loss of range of motion due to pain, spasm, tenderness, or fatigue.  

The December 2010 VA examiner also reviewed an MRI report from November 2009 which revealed decreased heights of C4, C5, and C6 vertebrae and narrowed disc spaces at C4-5, C5-6, and C6-7.  

In sum, the Veteran's forward flexion of the cervical spine has not been shown to be less than 30 degrees.  There was also no evidence that his combined range of motion is not less than 170 degrees, or that he has not exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 20 percent or higher is not warranted.  

The Board also finds that a higher for limitation of motion is not warranted in this case, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  At the August 2006 VA examination, the Veteran denied any additional limitation of motion during flare-ups.  The Board emphasizes that the December 2010 VA examination noted the Veteran's forward flexion to 50 degrees before pain with no additional limitation of motion following repetitive testing.  Further, even though the December 2010 VA examiner noted that the Veteran held his head in a semi-rigid state when he walked, he still had a normal gait.  At the December 2010 VA examination, he reported that he no longer experienced flare-ups but instead had chronic daily pain.  Despite the Veteran's complaints of pain and flare-ups over the course of the appeal period, the Board finds that the evidence does not show a limitation of motion that more nearly approximates the assignment of higher ratings under the general rating criteria for the spine, even with consideration of the DeLuca factors.

The Board has also considered whether a higher rating is warranted on the basis of incapacitating episodes.  At the August 2006 VA examination, the Veteran reported missing four months of work due to his cervical spine disability as well as experiencing five job changes.  The examiner noted that although the Veteran denied doctor prescribed bed rest, the Veteran reported that the missed work days were documented.  The Veteran also reported at his hearing before the Board, that he had missed three out of the last twelve months of work, due to his disability.  (T. 5.)  The Veteran did not report any physician ordered bedrest at the December 2010 VA examination.  Although the Board sympathizes with the Veteran, because the Veteran's aforementioned missed work was not due to physician ordered bed rest, a higher rating for incapacitating episodes is not warranted.

	b.  Radiculopathy

As noted above, radiculopathy associated with the cervical spine disability was also diagnosed by the December 2010 VA examiner.  Separate ratings for radiculopathy were granted by the RO in January 2011, effective in June 2006, the date of the Veteran's initial claim.  Specifically, a 30 percent rating was assigned for a radiculopathy of the left upper extremity and a 20 percent rating was assigned for a radiculopathy of the right upper extremity.  The respective ratings for radiculopathy were rated under Diagnostic Code 8512. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Significantly, the provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In this case, the Veteran is right-hand dominant and his disabilities affect both his major, dominant side and minor, non-dominant side.

Diagnostic Code 8512 addresses paralysis of the lower radicular group.  Regarding the right upper extremity (dominant side), the Veteran is rated at 20 percent for mild incomplete paralysis of the lower radicular group.  The next higher rating of 40 percent is warranted where there is moderate incomplete paralysis.  A 50 percent evaluation is assigned where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is assigned.

Regarding the left upper extremity (non-dominant side), the disability is currently rated at 30 percent for moderate incomplete paralysis of the lower radicular group.  Under DC 8512, the next higher 40 percent rating is warranted where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 60 percent rating is assigned.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.

As noted above, the Veteran underwent VA examinations in August 2006 and December 2010.  In August 2006, he had motor strength at 5/5 in the upper extremities, bilaterally without deficit.  Both forearms and proximal arms measured equal bilaterally without evidence of atrophy.  Sensory examination revealed normal sensation in the upper extremities bilaterally with deficit.  Reflexes were +1 and equal in both wrists, and elbows.  Coordination was normal in the upper extremities bilaterally.  At the time of the examination, the Veteran denied specific radiculopathy type symptoms but described intermittent paresthesias involving the left arm which did not follow any specific dermatome.  He reported that the paresthesias are usually brief and nonpersistent.  

The December 2010 VA examination indicated that on the left side, the Veteran was unable to distinguish touch and pinprick from the supraclavicular area to the entire left arm to the fingers.  On the right, he had decreased pinprick perception in a glove distribution from the distal right forearm to the tips of the fingers.  Grip strength was 5/5 bilaterally and proximal muscle strength was 5/5 bilaterally and equal. 

The Board has also reviewed VA outpatient treatment records.  In particular, an August 2008 VA outpatient treatment record noted that the Veteran reported intermittent tingling and numbness from his neck to the left upper arm that he had had for years.  

Upon review of the evidence, the Board finds that the Veteran's radiculopathy is adequately rated as mild on the right side and moderate on the left side.  The Board emphasizes the Veteran's sworn testimony where he indicated that he felt tingling in his arms with the left side being worse than the right.  T. pages 11, 14.  As his description of the symptoms was wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board has also considered the application of other diagnostic criteria to determine whether increased ratings are warranted, but finds none can afford a higher rating given the symptoms of record.  As there is no evidence of, or disability comparable to, severe incomplete paralysis of the upper, middle, or all radicular groups, severe incomplete paralysis of the radial, median, or ulnar nerve, or complete paralysis of the circumflex nerve, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 8510, 8511, 8513, 8514, 8515, 8516, or 8518, respectively.

Accordingly, the Board finds that higher ratings are not warranted and the claims for increase regarding radiculopathy in each of the upper extremities, are denied.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain.  In this case, the Veteran has complained of tingling on the left side and decreased sensation on the right side, but he has not complained of pain.  The Board finds that the 20 and 30 percent ratings, respectively, assigned adequately compensates the Veteran for the level of impairment caused by his radiculopathy.

	c. Other considerations

Regarding the increased rating claims for the cervical spine and radiculopathy, the Board has also considered the Veteran's statements and sworn testimony that he is entitled to a higher rating due to his pain as well as his difficulty in doing activities including pushing, pulling, and lifting.  The Board has also considered the Veteran's sworn statements that he feels a tingling sensation in his arms. T. page 11.  He indicated that his left arm is worse than the right.  T. pages 11, 14.  He reported tingling on the left side down to his fingertips.  T. page 14.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, cervical spine pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The medical findings do not support higher schedular ratings. 




ORDER

A schedular rating of in excess of 10 percent for residuals of a compression fracture at C-7 is denied. 

An initial schedular rating in excess of 30 percent for radiculopathy of the left upper extremity is denied. 

An initial schedular rating in excess of 20 percent for radiculopathy of the right upper extremity is denied.


REMAND

Regarding the issues of TDIU and an extraschedular rating for cervical spine residuals, a remand is required.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In the present case, the Veteran has reported that when he takes pain medication for his service-connected disabilities, he becomes incapacitated and unable to work.  T. page 17.  At his hearing before the Board, he complained that he had taken at least three months off of work due to back pain.  T. page 5.  

Further, in December 2010, he reported to the VA examiner that he felt like he had to quit his job as a housekeeper because he was unable to push, pull, and lift as required for his job, due to his service-connected disabilities.  He reported that initially he was able to take breaks when he experienced pain but later was told that if he was not able to do his work, that he would be let go if he did not resign.  

Similarly, during the August 2006 VA examination, the Veteran reported that he had experienced five job changes within the year prior to the examination due to the fact that he could not do the work because of cervical spine related flares.  At that time, he also reported that he had missed over four months of work in the past year. 
Based on the foregoing, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his continued increased-rating claim pursuant to Rice.  Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination. The Board notes that the Veteran received notice pursuant to the VCAA as it pertains to his claim for TDIU in December 2009 for his former claim for TDIU which was denied in January 2010.  In light of changes that may have taken place since the notice letter in December 2009, the RO/AMC should resend notice regarding his claim for TDIU.  

Finally, the Board finds that the Veteran's claims for entitlement to a rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity on an extraschedular basis, are inextricably intertwined with his claim for TDIU.  Evidence gleaned from the development of the Veteran's TDIU claim may be germane to the assignment of an extraschedular rating. Therefore, the issue will be held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all notification and development action, required by the VCAA is completed.  In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU.

2. 	The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Upon completion of the above, readjudicate the issues on appeal. The RO/AMC must consider whether the Veteran's claims for increased ratings for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


